Exhibit 24(b)(9) AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 Neil.mcmurdie@us.ing.com April 12, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) and its Variable Annuity Account C Post-Effective Amendment No. 46 to Registration Statement on Form N-4 Prospectus Title: Pension IRA– Individual Deferred Variable Annuity Contracts for Individual Retirement Annuities (Section 408(b)) and Simplified Employee Pension Plans (Section 408(k)) File Nos. 0 33-75988 * and 811-0 Ladies and Gentlemen: The undersigned serves as counsel to ING Life Insurance and Annuity Company, a Connecticut life insurance company (the “Company”). It is my understanding that the Company, as depositor, has registered an indefinite amount of securities (the “Securities”) under the Securities Act of 1933 (the “Securities Act”) as provided in Rule 24f-2 under the Investment Company Act of 1940 (the “Investment Company Act”). * Pursuant to Rule 429(a) under the Securities Act of 1933, Registrant has included a combined prospectus under this Registration Statement which includes all the information which would currently be required in prospectuses relating to the securities covered by the following earlier Registration Statements: 0
